SOMEKYILLE, J.
The declarations of the defendant, as testified to by the witness, O. O. Piles, were admissible in evidence, under the authority of McManus v. The State, 36 Ala. 285. They were uttered within six minutes from the time of the difficulty, and tended to show the hostile or unfriendly state of feeling on the part of the accused towards Liles, whom he had so recently assaulted and seriously wounded with a knife. It was for the jury to judge of the extent of the antecedent malice, from the character of the menacing declarations, and the circumstances under which they were uttered.
The threats made by defendant against Liles, previous to the attack upon him, were manifestly admissible, as evincing malice, and as being declarations of his criminal intention. Whart. Cr. Ev. § 756; Clark’s Cr. Dig. § 375.
The court did not err in permitting the witness, Liles, to explain what he had said to Knight. The defendant had sought to lay the predicate for impeaching the witness, by asking him whether he had not made a certain statement to Knight, at a' time and place which was designated; and he had denied making the statement, in the words or form suggested. It was clearly competent for him to state, either oh the direct or cross-examination, what he did say at the time and place mentioned. The main purpose contemplated, in requiring a predicate thus to be laid, is to expressly afford the witness an opportunity to explain the supposed assertion, which it is intended to contradict.—1 Greenl. Ev. §§ 462-3 ; 3 Starkie’s Ev. 1714; Powell v. The State, 19 Ala. 577.
"We discover no error in the record, and the judgment is affirmed.